IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00168-CR

ERIC MOSQUEDA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1757-C2


                                       ORDER


       Appellant’s retained counsel, Christian T. Souza, moves to allow counsel’s

withdrawal of representation of appellant and for the substitution of Dianne Jones

McVay as new retained counsel for appellant. Retained counsel Souza has complied with

Rule 6.5 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5(b), (d).

       Accordingly, retained counsel’s “Unopposed Motion for Withdrawal and

Substitution of Retained Counsel” is granted. Christian T. Souza is withdrawn as
retained counsel for appellant, and Dianne Jones McVay is substituted in as new retained

counsel for appellant.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed April 14, 2016




Mosqueda v. State                                                                 Page 2